Order entered October 5, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00813-CV

  ROBERT “BOB” LONDON IN HIS OFFICIAL CAPACITY AS TOWN
 SECRETARY FOR ST. PAUL, TEXAS AND CAMDEN “CAM” DAVIS IN
 HIS OFFICIAL CAPACITY AS (FORMER) CHAIR OF THE PLANNING
   & ZONING COMMISSION FOR THE TOWN OF ST. PAUL, TEXAS,
                         Appellants

                                         V.

          RICK VAN PARK, LLC D/B/A AAA PARK RV, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-06629-2019

                                      ORDER

      Before the Court is appellants’ October 1, 2020 unopposed motion for

extension of time to file their opening brief.       Appellants seek a three-week

extension, in part, to meet with the Town of St. Paul Town Council about the

possibility of engaging in potential settlement discussions.
      We GRANT the motion and ORDER appellants to file either their opening

brief or a status report no later than October 26, 2020.

                                              /s/    BILL WHITEHILL
                                                     JUSTICE